ON MOTION FOR REHEARING.
MORRISON, Judge.
In our original opinion herein, we held that, since the ques*437tions shown in Bill of Exception No. 1 were answered as they were, no error was shown. We remain convinced that we were correct in such holding.
In Jones v. State, 112 Tex. Cr. R. 625, 17 S. W. (2d) 1059, a liquor law violation case, a witness was asked:
“You said you drink and I ask you if it isn’t a fact that you don’t want to see anybody who sells whisky and retails it, if you don’t want to see him stay here instead of going to the penitentiary?”
The witness answered:
“No sir, I believe in the law and the enforcement of it and if they violate it I want to see it enforced.”
Judge Lattimore, in writing on the bill of exception to the above question and answer, said:
“On cross-examination the state’s attorney was permitted to ask said witnesses questions which, if answered affirmatively, would have shown said witnesses to be in sympathy with the liquor traffic, and to have been men who would aid persons engaged in such traffic to escape punishment. It is well settled in this state that the motives which operate upon the mind of a witness when he testifies are never regarded as immaterial or collateral, and that great latitude is allowed in cross-examination when its purpose is to draw out facts which will give to the jury the attitude, motive, and the animus which may be affecting the testimony of such witness. The cases so holding are too numerous to mention.”
Appellant has taken us rather severely to task for having held his Bill of Exception No. 2 fatally defective. This bill related to the argument of counsel. It failed to contain a recitation that the argument complained of was not in reply nor invited by argument of appellant’s counsel.
The reason for the rule is best expressed in Branch’s Ann. P. C., Sec. 207, where it is said:
“The legal presumption is that the ruling of the trial court was correct, unless the Bill of Exceptions shows otherwise.”
“A Bill of Exceptions should be made so full and certain in its statements as that, in and of itself, it will disclose all that is necessary to manifest the supposed error.”
*438In 4 Tex. Juris., Sec. 263, p. 396, we find the following:
“The bill must show as a matter of fact that the argument complained of was not in reply to that of appellant’s counsel * * *.”
In Tex. Digest, Crim, Law 1091 (8) e, “Negativing provocation of remarks,” we find 32 recent cases in which we held bills of exception to argument deficient because they failed to state that the remark was not provoked or invited by argument of defense counsel.
We are not inclined to depart from the above well-established rule, which we feel is based upon reason.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.